In an action to recover sums alleged to be due under an automobile lease, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Cozzens, J.), dated October 16, 2003, as denied their motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7).
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The plaintiff commenced this action to recover sums allegedly owed by the defendants in connection with an auto lease. After the defendants moved to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7), the plaintiff cross-moved for leave to amend the complaint pursuant to CPLR 3025. The court denied the motion and granted the cross motion. The defendants appeal, as limited by their brief, from so much of the order as denied their motion. Because the original complaint was superseded by the amended complaint, the defendants’ challenge to the original complaint has been rendered academic, *651and the proper course is to dismiss the appeal (see Chalasani v Neuman, 64 NY2d 879 [1985]; Gay v Farella, 5 AD3d 540, 541 [2004]; Titus v Titus, 275 AD2d 409, 409-410 [2000]; Morris v Goldstein, 223 AD2d 582, 583 [1996]). Florio, J.P., Smith, Rivera and Fisher, JJ., concur.